UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 26, 2012 A. T. CROSS COMPANY (Exact name of registrant as specified in its charter) Rhode Island (State or other jurisdiction of incorporation) 1-6720 (Commission File Number) 05-0126220 (IRS Employer Identification No.) One Albion Road, Lincoln, Rhode Island (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(401) 333 1200 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item 2.02 - Results of Operations and Financial Condition. On April 26, 2012, the registrant issued a news release announcing financial results for the first quarter ended March 31, 2012.A copy of the News Release is attached hereto as Exhibit 99, which is incorporated herein by reference. Item 5.07 - Submission of Matters to a Vote of Security Holders. The Company held its annual meeting on April 26, 2012 at its corporate headquarters in Lincoln, Rhode Island.The following are the matters submitted to a vote of the shareholders: a. Number of Directors The proposition to fix the total number of directors at nine, of which three shall be Class A directors and six shall be Class B directors was approved by the vote of 9,393,197 Class A common shares in favor, 769,260 against, 1,910 abstaining, and by the vote of 1,804,800 Class B common shares in favor and none against or abstaining. b. Election of Directors The following directors were elected by the Class A shareholders: For Withheld Non-Votes Harlan M. Kent Andrew J. Parsons Frances P. Philip The following directors were elected by the unanimous vote of 1,804,800 Class B shares: Russell A. Boss David G. Whalen Bernard V. Buonanno, Jr. Edward J. Cooney Jacob C. Gaffey Dwain L. Hahs c. Approval for non-binding vote on compensation of named executive officers. For Against Abstain Non-Votes d. Recommend, by non-binding vote, the frequency of executive compensation votes. 1 Year 2 Years 3 Years Abstain Non-Votes Section 9 - Financial Statements and Exhibits Item 9.01 - Financial Statements and Exhibits (d) Exhibits Exhibit No. Exhibit 99 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. A. T. CROSS COMPANY (Registrant) Date:April 27, 2012 KEVIN F. MAHONEY (Kevin F. Mahoney) Senior Vice President, Finance Chief Financial Officer
